Citation Nr: 0940677	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder, 
specifically, actinic keratoses, to include as a result of 
claimed herbicide exposure.

4.  Entitlement to service connection for a skin disorder 
other than actinic keratoses, to include as a result of 
claimed herbicide exposure.  

5.  Entitlement to service connection for hydronephrosis of 
the right kidney.

6.  Entitlement to service connection for an intestinal and 
digestive disorder.

7.  Entitlement to service connection for anal irritation.



REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1989.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  The RO denied service 
connection for PTSD, hypertension, bilateral foot fungus, 
anal irritation, hydronephrosis of the right kidney, 
umbilical and right inguinal hernia, enlarged prostate, 
intestinal and digestive condition, and skin disorder 
(claimed as melanoma) and found that new and material 
evidence had not been submitted sufficient to reopen claims 
for service connection for chondromalacia of the right and 
left knees and hemorrhoids.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Newark, New 
Jersey, which certified this case for appellate review.  

In August 2006, the Board denied service connection for 
bilateral foot fungus, umbilical and right inguinal hernias, 
and an enlarged prostate, and found that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for hemorrhoids.  The Board also 
remanded the claims for service connection for right and left 
chondromalacia patella for issuance of a statement of the 
case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  A SOC was issued in August 2009.  The Veteran 
has not submitted a substantive appeal (Form 9) regarding 
these claims; therefore, these issues are not in appellate 
status.  38 C.F.R. § 20.200 (2009) (appeal consists of a 
timely filed notice of disagreement and, after issuance of a 
statement of the case, a substantive appeal).

The Board notes that the RO has characterized the Veteran's 
claim for service connection for a skin disorder as 
entitlement to service connection for a skin disorder, to 
include melanoma, as a result of herbicide exposure.  The 
medical evidence of record reflects several current diagnoses 
of skin disorders, including actinic keratoses.  In light of 
the evidence of record, the Board has recharacterized the 
Veteran's claim for service connection for a skin disorder as 
encompassing the two matters set forth on the title page.  

The Board notes that the Veteran was previously represented 
by Disabled American Veterans (DAV) as reflected in a March 
2002 VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative).  In October 2009, 
the Veteran submitted a VA Form 21-22a (Appointment of 
Individual as Claimant's Representative) naming Michael James 
Kelley as his representative.  The Board accepts the change 
in representation.  

In September 2009, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), additional medical 
evidence pertinent to the claim for service connection for 
hydronephrosis of the right kidney was associated with the 
claims file.  In his September 2009 Informal Hearing 
Presentation (IHP), the Veteran's former representative 
waived review of this evidence by the agency of original 
jurisdiction (AOJ).  This evidence is accepted for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2009).  

The Board's decision granting service connection for actinic 
keratoses is set forth below.  The remaining claims are 
REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the appellant if further action is 
required.

As a final preliminary matter, the Board notes that, in 
August 2008, the Veteran's former representative filed a 
claim for service connection for bilateral hearing loss and 
tinnitus.  These claims have not yet been adjudicated.  As 
such, they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2. Competent medical evidence indicates that current actinic 
keratoses are more likely than not related to service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for actinic keratoses are 
met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the claim for service 
connection for actinic keratoses, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records are negative for findings of 
actinic keratoses.  The Board notes that, in the August 2006 
remand, the Board pointed out that service treatment records 
reflected that that Veteran was treated for first degree 
sunburn to the face, arms, and neck in July 1987.  While the 
Board cannot find a record of treatment for first degree 
sunburn in the service treatment records currently associated 
with the claims file, the Board notes that the Veteran has 
described sunburn in service. The Veteran is competent to 
describe factual matters of which he has first-hand 
knowledge, such as having a sunburn in service.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

In his May 2002 claim for service connection, the Veteran 
reported that he had melanoma or skin cancer lesions on his 
arms.  He added that he also had rosacea since service.  He 
argued that these conditions might be related to being 
assigned to the tropics and to claimed Agent Orange exposure.  
In a July 2002 statement, he reported that he was treated for 
sunburn in the summer of 1987.  He added that his face and 
arms were exposed to constant exposure to tropical sun during 
his two years of service in the tropics.  

The Veteran was afforded a VA examination in July 2002.  He 
reported that his skin broke out in lesions after being 
exposed to Agent Orange and also from sun exposure in the 
tropics.  Examination revealed lesions on both forearms and 
upper arms.  The pertinent diagnosis was skin disorder 
resembling squamous keratsosis, resultant from Agent Orange 
exposure.   

The Veteran again underwent VA medical examination for his 
claimed skin disorder in July 2009.  He described extensive 
sun exposure during service in the tropics.  The physician 
noted that review of the records reflected documentation of 
actinic keratoses diagnosed in July 2008, with multiple 
liquid nitrogen treatments.  She also noted documentation of 
recurrent sunburns in July 1987, despite sun protection and 
PABA sunscreen SPF 15.  Examination revealed multiple actinic 
keratoses on the upper shoulders and forearms.  The pertinent 
assessment was actinic keratoses and sun damage with 
documented first-degree sunburn in service in 1987, secondary 
development of multiple actinic keratoses on the face 
forearms, and upper shoulders, with multiple liquid nitrogen 
treatments given.  The physician commented that the Veteran 
had been exposed to sun all during his service in the 
tropics.  She opined that actinic keratoses were more likely 
than not service connected.  

While the July 2002 VA examiner diagnosed skin disorder 
resembling squamous keratosis resultant from Agent Orange 
exposure, it is clear that this diagnosis was based entirely 
on the Veteran's self-described history of Agent Orange 
exposure.  The July 2002 examiner did not indicate review of 
the records, offer any discussion or analysis of the evidence 
or provide a rationale for the diagnosis.  Moreover, the 
Board notes that, while there is a presumption of exposure to 
herbicides (to include Agent Orange) for all veterans who 
served in Vietnam during the Vietnam Era, the Veteran neither 
contends, nor does the record reflect service in Vietnam.  
See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  
Rather he has consistently asserted that he was exposed to 
Agent Orange during service in Panama.  However, there is no 
objective evidence that he Veteran was actually exposed to 
Agent Orange during service.  Rather, a March 2007 review of 
herbicide test sides provided by the Department of Defense 
(DOD) did not reveal any Agent Orange use or test sites in 
Panama.  Further, in a January 2009 response, the U.S. Army 
and Joint Services Records Research Center (JSRRC) indicated 
that the Army historical records did not document the 
spraying, testing, transporting, storage, or usage of Agent 
Orange in Panama or Honduras during the Veteran's service.  

The Court has held that the Board is not bound to accept a 
diagnosis based solely on an unsubstantiated history as 
provided by the Veteran.  Wood v. Derwinski, 1 Vet. App. 190 
(1990); see also, LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
medical statement, unenhanced by any additional medical 
comment, does not constitute "competent medical evidence").  
Accordingly, the Board finds the July 2002 opinion of little 
probative value.  In contrast, the July 2009 VA examiner 
reviewed the claims file, examined Veteran, and provided a 
rationale for her opinion, specifically, the Veteran had sun 
exposure in service.  The VA examiner's diagnosis included 
documented first-degree sunburn in service in 1987.  While, 
as noted above, the records currently associated with the 
claims file do not include a service treatment record 
documenting such first degree sunburn, the Veteran is 
competent to report sunburn in service.  The examiner's 
opinion appears to be based on the Veteran's sun exposure 
during his service in the tropics.  Therefore, resolving all 
doubt in the Veteran's favor, service connection for actinic 
keratoses is warranted.  


ORDER

Entitlement to service connection for actinic keratoses is 
allowed.  


REMAND

As an initial matter, the Board notes that in his February 
2004 substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
An August 2005 letter advised the Veteran that his hearing 
was scheduled in September 2005.  While the Veteran failed to 
report for the September 2005 hearing, review of the record 
reflects that the August 2005 notice letter was sent to the 
incorrect address.  In this regard, in a June 2005 letter, 
the Veteran stated that a prior letter from the RO had been 
forwarded from his New Jersey address to his brother's 
address in California.  The Veteran indicated that the RO 
should send future communications to his address in France, 
adding that mail would also be forwarded to him from his 
brother at the California address.  Nevertheless, the August 
2005 notice letter was sent to the Veteran at his previous, 
New Jersey, address.  In a March 2008 statement, the Veteran 
requested a personal hearing on all issues.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.  

Additionally, a remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that 
"where... the remand orders of the Board... are not complied 
with, the Board itself errs in failing to insure 
compliance."  Id.  

In the August 2006 remand, the Board instructed that the 
Veteran should be scheduled for an appropriate VA 
examination(s) for opinions as to whether there is at least a 
50 percent probability or greater (at least as likely as not) 
that he has (a) hypertension that was either incurred during 
service or manifest to the extent that it required continuous 
medication for control within the first post-service year and 
(b) any present skin disorder, hydronephrosis of the right 
kidney, intestinal and digestive disorder, or anal irritation 
as a result of any established event, injury, or disease 
during active service. 

The Veteran was afforded a VA hypertension examination in 
July 2009.  The diagnosis was essential hypertension.  
Essential hypertension is defined as "hypertension occurring 
without discoverable organic cause."  See Dorland's 
Illustrated Medical Dictionary at 801 (28th Ed. 1994).  While 
the physician indicated that continuous medication was needed 
to control hypertension, he did not indicate whether 
hypertension was manifest to the extent that it required 
continuous medication for control within the first post-
service year.  

The Veteran was afforded a VA genitourinary examination by 
the same physician in August 2009.  Examination of the anus 
and rectal walls was normal.  The physician noted that the 
Veteran had gastrointestinal distress causing pain and 
diarrhea.  The diagnosis was bladder spasm.  In an August 
2009 addendum, the physician indicated that he had failed to 
address the Veteran's allegation that his frequency of 
urination and genitourinary problem was related to exposure 
to Agent Orange in service.  The physician indicated that his 
diagnosis of the Veteran's condition was bladder spasm, cause 
unknown, and added that he could not posit a medical opinion 
as to the relationship between toxic exposure and the 
Veteran's complaint.  Despite the finding of gastrointestinal 
distress on VA examination, the physician did not render an 
opinion whether there is at least a 50 percent probability or 
greater (at least as likely as not) that such distress is the 
result of any established event, injury, or disease during 
active service. 

Accordingly, the Board finds that remand is required to 
obtain a supplemental opinion addressing whether hypertension 
was manifest to the extent that it required continuous 
medication for control within the first post-service year and 
to obtain an etiological opinion regarding the Veteran's 
gastrointestinal distress.  The RO should arrange for the 
Veteran to undergo VA examination(s) only if the physician 
who conducted the July and August 2009 VA examinations is not 
available, or the designated physician is unable to provide 
the requested opinions without examining the Veteran.

The Board notes that a June 2008 letter from the Boston Vet 
Center reflects that the Veteran received treatment at that 
facility; however, no records of treatment from the Boston 
Vet Center have been associated with the claims file.  As any 
records regarding treatment at the Vet Center are potentially 
pertinent to the appeal and are within the control of VA, 
they should be obtained and associated with the claims file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the Board notes that, during an August 2002 VA 
examination, the Veteran reported that he was currently 
receiving supplemental security income and had applied for 
Social Security Disability.  While Social Security 
Administration (SSA) records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  As the Veteran's SSA records have not previously 
been associated with the claims file and may be pertinent to 
the claims remaining on appeal these records should be 
requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the Veteran for any of the 
disabilities on appeal.  Of particular 
interest are records from the Boston Vet 
Center.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claims remaining on 
appeal, as well as copies of all medical 
records underlying those determinations.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file to the 
physician that conducted the VA 
hypertension and genitourinary 
examinations in July and August 2009, if 
available, for supplemental medical 
opinions.  

The physician should render an opinion as 
to whether hypertension was manifest to 
the extent that it required continuous 
medication for control within the first 
post-service year.  The physician should 
also clearly identify all current 
intestinal and digestive disorders.  
Then, with respect to each such diagnosed 
disorder, the physician should provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) such disorder is 
the result of any established event, 
injury, or disease during active service.

If further examination of the appellant 
is deemed necessary, the RO should 
arrange for the appellant to undergo VA 
examination, by an appropriate physician, 
to obtain the above-noted opinion(s).  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the appellant, and 
the examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case.

6. After all the above requested 
development has been accomplished as best 
as possible, the RO should schedule the 
Veteran for a Travel Board hearing, 
pursuant to his February 2004 and March 
2008 requests.  The RO should notify the 
Veteran and his attorney of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009).

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


